DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because a flow chart arrow is missing between reference numbers 160 and 162.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In Par. [0043], “the float valve 24” should be changed to --the float valve 54--. In other words reference number 24 should be 54.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 14, 16 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Couturier et al. PG Pub. 2018/0003023 in view of Boone PG Pub. 2019/0178073 (Boone).
Regarding claim 1, Couturier discloses a method of drilling a wellbore in a formation of a reservoir, the method comprising: drilling, in a first stage, an open hole section of the wellbore in the formation for an extent beyond the casing (108) by pumping drilling fluid at a drilling rate through a drillstring (112) and allowing returns of the drilling fluid to surface through an annulus (115) between the wellbore and the drillstring (the drilling system can operate as a managed pressure drilling system, Par. [0037]; Figs. 1-2); detecting, during the first stage of drilling, that a static loss rate of the drilling fluid to the formation reaches within a loss circulation limit of the drilling rate (detecting can be done by the control system skid or other ways well known in the art as stated in Par. [0043]); in response to the detection, filling the annulus of the wellbore with a mud cap of annulus fluid, and defining an initial fluid level of the mud cap in the annulus (inherent step in a pressurized mudcap drilling mode; Par. [0043]); drilling, in a second stage, the open hole section of the wellbore in the formation for a subsequent extent beyond the casing while the annulus is filled with the mud cap by: pumping a sacrificial fluid through the drillstring without returns to surface through the annulus, and monitoring the initial (Par. [0043]); and controlling the drilling in response to the detected change (Par. [0043]). (Abstract; Par. [0037-0043]; Fig. 5).
However Couturier does not disclose providing instrumentation associated with casing disposed in the wellbore but does state other methods for detecting fluid loss can be utilized and are known (Par. [0043]).
Nonetheless Boone teaches a drilling system that has a casing annular pressure sensor (48) to detect the pressure in the annulus defined between, for example, the wellbore 34 (or casing therein) and the drill string (32). (Par. [0025]; Fig. 1). The pressure sensor (48) communicates with a control system (50). (Par. [0026]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Couturier instrumentation system with a casing annular pressure sensor as taught by Boone for the purpose of detecting a change in pressure in the annulus between a drill string and casing.  This would achieve the predictable result of determining if fluid is being lost to the formation when a change in the pressure is sensed by the pressure sensor.
Regarding claim 13, Boone discloses the instrumentation comprises a pressure sensor (48) measuring an annulus pressure at a depth in the wellbore, the measured pressure being used to determine the initial fluid level of the mud cap in the annulus of the wellbore. (Par. [0025]; Fig. 1).
Regarding claim 14, Couturier discloses controlling the drilling in response to the detected change comprises: determining that the detected change falls within a threshold; continuing the drilling of the wellbore by pumping the sacrificial fluid through the drillstring (illustrated in steps 534 and 536 in Fig. 5; Par. [0043]).
Regarding claim 16, Couturier discloses controlling the drilling in response to the detected change comprises: determining that the detected change comprises an increase of the mud cap from the initial fluid level by detecting an increase in pressure measured at a depth in the annulus; determining that the pressure measured at the depth in the annulus stops increasing and then decreases; and converting from drilling the wellbore with the mud cap to drilling a further extent of the wellbore with a different drilling procedure. (illustrated in steps 534 and 536 in Fig. 5; Par. [0043]).
Regarding claim 22, Couturier discloses a programmable storage device having program instructions stored thereon for causing a programmable control device to perform a method according to claim 1 of drilling a wellbore in a formation of a reservoir. (claim 1; Fig. 5). Examiner contends the processor disclosed in claim 1 would be able to follow the steps illustrated in Fig. 5.
Regarding claim 23, Couturier discloses a system for drilling a wellbore in a formation of a reservoir, the system comprising: fluid handling equipment (138) configured to handle fluid in a drillstring (112) in the wellbore and in an annulus (115) between the drillstring and the wellbore, the handled fluid including drilling fluid, returns, annulus fluid, and sacrificial fluid; a programmable control device (processor; claim 1) communicatively coupled to the instrumentation and the fluid handling equipment, the programmable control device configured to: pump the drilling fluid at a drilling rate through the drillstring and allow the returns to the surface through the annulus to drill an open hole section of the wellbore for an extent in the (the drilling system can operate as a managed pressure drilling system, Par. [0037]; Figs. 1-2); detect during the drilling in the first stage that a static loss rate of the drilling fluid reaches within a loss circulation limit of the drilling rate (detecting can be done by the control system skid or other ways well known in the art as stated in Par. [0043]); in response to the detection, fill the annulus of the wellbore with a mud cap of the annulus fluid, and define an initial fluid level of the mud cap in the annulus (inherent step in a pressurized mudcap drilling mode; Par. [0043]); pump the sacrificial fluid through the drillstring without the returns to the surface through the annulus to drill the open hole section of the wellbore in a second stage for a subsequent extent beyond the casing while the annulus is filled with the mud cap (Par. [0043]); monitor the initial fluid level of the mud cap in the annulus using the instrumentation to detect a change; and control the drilling in response to the detected change (Par. [0043]). (Abstract; Par. [0037-0043]; Fig. 5).
However Couturier does not disclose providing instrumentation associated with casing disposed in the wellbore but does state other methods for detecting fluid loss can be utilized and are known (Par. [0043]).
Nonetheless Boone teaches a drilling system that has a casing annular pressure sensor (48) to detect the pressure in the annulus defined between, for example, the wellbore 34 (or casing therein) and the drill string (32). (Par. [0025]; Fig. 1). The pressure sensor (48) communicates with a control system (50). (Par. [0026]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Couturier instrumentation system with a casing annular pressure sensor as taught by Boone for the purpose of detecting a change in pressure in the annulus between a drill string and casing.  This would achieve the predictable result of determining if .
Claims 1-4, 13-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Santos PG Pub. 2019/0226290 (Santos) in view of Boone PG Pub. 2019/0178073 (Boone).
Regarding claim 1, Santos discloses a method of drilling a wellbore in a formation of a reservoir, the method comprising: drilling, in a first stage, an open hole section of the wellbore in the formation for an extent beyond the casing by pumping drilling fluid (120) at a drilling rate through a drillstring (110) and allowing returns of the drilling fluid (120) to surface through an annulus (125) between the wellbore and the drillstring (Fig. 1); detecting, during the first stage of drilling, that a static loss rate of the drilling fluid to the formation reaches within a loss circulation limit of the drilling rate (flow rates or change in pressure can be used to determine if a loss circulation limit is met; Par. [0028]); in response to the detection, filling the annulus of the wellbore with a mud cap of annulus fluid (weighted mud 220), and defining an initial fluid level of the mud cap in the annulus (Par. [0028]; step 530 in Fig. 5; Fig. 2); drilling, in a second stage, the open hole section of the wellbore in the formation for a subsequent extent beyond the casing while the annulus is filled with the mud cap (220) by: pumping a sacrificial fluid (seawater 120) through the drillstring without returns to surface through the annulus (Par. [0021 & 0028]; step 530 in Fig. 5), and monitoring the initial fluid level of the mud cap in the annulus using the instrumentation to detect a change (step 540 in Fig. 5; Par. [0034]); and controlling the drilling in response to the detected change (steps 550-580 in Fig. 5; Par. [0034]). (Abstract; Par. [0019-0034] Figs. 1-5).

Nonetheless Boone teaches a drilling system that has a casing annular pressure sensor (48) to detect the pressure in the annulus defined between, for example, the wellbore 34 (or casing therein) and the drill string (32). (Par. [0025]; Fig. 1). The pressure sensor (48) communicates with a control system (50). (Par. [0026]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Santos surface pressure sensor with a casing annular pressure sensor in the wellbore as taught by Boone for the purpose of detecting a change in pressure in the annulus between a drill string and casing.  This simple substitution would achieve the predictable result of determining if fluid is being lost to the formation when a change in the pressure is sensed by the pressure sensor. In order words it is obvious to move a pressure sensor from at the surface location to a wellbore location since the fluid path is connected. 
Regarding claim 2, Santos discloses detecting that the static loss rate of the drilling fluid reaches within the loss circulation limit of the drilling rate comprises detecting that the static loss rate of the drilling fluid reaches within approximately half of the drilling rate. (Par. [0028]). The limits can be set in the control system 450 to determine when to change a manage pressure drilling condition to a pressurized mud can drilling condition.
Regarding claim 3, Santos discloses before filling the annulus of the wellbore with the mud cap of the annulus fluid in response to the detection, the method comprises closing off the annulus to returns with a flow control device (annular closing 405), or keeping the annulus open (Par. [0021 & 0026]). In pressurized mud cap drilling the top of the wellbore 105 is closed with an annular closing. (Par. [0021]). The annular closing may be a rotating control device, a non-rotating control device, a drillstring isolation tool, or any other active pressure management device that controllably seals the annulus. (Par. [0026]).
Regarding claim 4, Santos discloses closing off the annulus to the returns with the flow control device (annular closing 405) comprises installing a rotating control device isolating the annulus in the wellbore from the surface. (Par. [0026]).
Regarding claim 8, Santos discloses
Regarding claim 13, Boone discloses the instrumentation comprises a pressure sensor (48) measuring an annulus pressure at a depth in the wellbore, the measured pressure being used to determine the initial fluid level of the mud cap in the annulus of the wellbore. (Par. [0025]; Fig. 1).
Regarding claim 14, Santos discloses controlling the drilling in response to the detected change comprises: determining that the detected change falls within a threshold; continuing the drilling of the wellbore by pumping the sacrificial fluid through the drillstring without the returns to surface through the annulus; and returning to monitoring the initial fluid level in the annulus to detect a subsequent change. (Par. [0027 & 0033-0034]; steps 530-570 in Fig. 5). The limits can be set in the control system 450 to determine if a threshold is met.
Regarding claim 15, Santos discloses controlling the drilling in response to the detected change comprises: stopping the drilling; and turning off the pumping of the sacrificial fluid down the drillstring. (Par. [0028])
Regarding claim 16, Santos discloses controlling the drilling in response to the detected change comprises: determining that the detected change comprises an increase of the mud cap from the initial fluid level by detecting an increase in pressure measured at a depth in the annulus; determining that the pressure measured at the depth in the annulus stops increasing and then decreases; and converting from drilling the wellbore with the mud cap to drilling a further extent of the wellbore with a different drilling procedure. (Par. [0033-0034]; steps 540-570 in Fig. 5).
Regarding claim 17, Santos discloses controlling the drilling in response to the detected change comprises: determining that the detected change comprises an increase of the mud cap from the initial fluid level by detecting an increase in pressure measured at a depth in the annulus; determining that the pressure measured at the depth in the annulus stops increasing but does not decrease; re-evaluating the initial fluid level of the mud cap; and commencing the drilling of a further extent of the wellbore with the mud cap at the re-evaluated fluid level. (Par. [0033-0034]; steps 540-570 in Fig. 5).
Regarding claim 22, Santos discloses a programmable storage device (650) having program instructions stored thereon for causing a programmable control device (450) to perform a method according to claim 1 of drilling a wellbore in a formation of a reservoir. (Par. [0036 & 0039]). 
Regarding claim 23, Santos discloses a system for drilling a wellbore in a formation of a reservoir, the system comprising: fluid handling equipment (445, pumps) configured to handle fluid in a drillstring (110) in the wellbore and in an annulus between the drillstring and the wellbore, the handled fluid including drilling fluid (120), returns, annulus fluid, and sacrificial fluid; a programmable control device (450) communicatively coupled to the instrumentation and (Fig. 1); detect during the drilling in the first stage that a static loss rate of the drilling fluid reaches within a loss circulation limit of the drilling rate (flow rates or change in pressure can be used to determine if a loss circulation limit is met; Par. [0028]); in response to the detection, fill the annulus of the wellbore with a mud cap (weighted mud 220) of the annulus fluid, and define an initial fluid level of the mud cap in the annulus (Par. [0028]; step 530 in Fig. 5; Fig. 2); pump the sacrificial fluid (seawater, 120) through the drillstring without the returns to the surface through the annulus to drill the open hole section of the wellbore in a second stage for a subsequent extent beyond the casing while the annulus is filled with the mud cap (Par. [0021 & 0028]; step 530 in Fig. 5); monitor the initial fluid level of the mud cap in the annulus using the instrumentation to detect a change (step 540 in Fig. 5; Par. [0034]); and control the drilling in response to the detected change (steps 550-580 in Fig. 5; Par. [0034]). (Abstract; Par. [0019-0034] Figs. 1-5).
Santos teaches measuring backpressure at the surface with a sensor (Par. [0028]) but does not teach providing instrumentation associated with casing disposed in the wellbore to sense a parameter. In Santos, the pressure sensor is located above ground while the sensor in the current application is located in the wellbore associated with the casing.
Nonetheless Boone teaches a drilling system that has a casing annular pressure sensor (48) to detect the pressure in the annulus defined between, for example, the wellbore 34 (or casing therein) and the drill string (32). (Par. [0025]; Fig. 1). The pressure sensor (48) communicates with a control system (50). (Par. [0026]).
. 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Santos and Boone as applied to claim 1 above, and further in view of Pobedinski et al. PG Pub. 2016/0097270 (Pobedinski).
Regarding claims 18-19, Santos in view of Boone teaches determining that the detected change comprises an increase or decrease of the mud cap from the initial fluid level by detecting an increase or decrease in pressure measured at a depth in the annulus. (Par. [0033-0034]; steps 540-570 in Fig. 5).
However, Santos teaches pressurized mud cap drilling but does not teach bullheading the wellbore. 
Nonetheless Pobedinski teaches while using a pressurized mud cap drilling application bullheading can be utilized to push the formation gas back into the formation. (Par. [0116]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Santos pressurized mud cap drilling system with the capability to bullhead as taught by Pobedinski for the purpose of placing gas that migrated into a wellbore back into the formation. Examiner contends Santos pressurized mud cap drilling can bulkhead . 
Allowable Subject Matter
Claims 5-12 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676